Conviction for slandering Anna Lucas. The indictment is sufficient. The slander consisted in stating that Anna Lucas was "a bitch, and permitted one Albert Hastins to visit her in bed, and to commit conduct too disgraceful to repeat here." These charges are equivalent to a charge of a want of chastity. Certainly, if appellant falsely made the charges, he should be punished. The State proved by several witnesses that appellant made the charges to them. Appellant denied one of the charges, but did not deny the other, and attempted to prove its truth. The jury, however, believed, as they had a right to believe, that the charges were absolutely false, and made for the purpose of destroying the reputation of Anna Lucas for truth and veracity, who was a witness against appellant in a divorce suit, and also might be a witness against him in a case of assault to murder. Be this as it may, the jury settled the question against appellant as to whether the charges were true or false. Two bills of exceptions were reserved to the action of the court pertaining to certain matters. The first has reference to the testimony of R.H. Dorsett. Dorsett was permitted to testify that he told appellant "that he was with him — that is, a friend of his in his divorce case — but that he would have to quit him now; that, in his opinion, defendant was very wrong." This had relation to his slander of Anna Lucas. The State had a right to introduce this testimony, and, if appellant stood mute, it was testimony against him, but, *Page 643 
if he did not, his explanation and answer thereto would also have been admissible. We see no error in this matter. In the second bill of exceptions it appears that William T. Lucus was a witness for the State, and testified to material matters against the appellant. On cross-examination appellant asked this witness "if he had not stated to the defendant that he (Lucas) had sworn a lie in a civil suit in order to protect his property from execution." The witness answered that he had not. Whether the question was proper or improper it is not necessary to decide, because the witness answered the same in the negative. Counsel for the State commented on the fact that appellant had made no attempt to impeach the statement of Lucas, or to attack in any manner the credibility of this witness. We believe counsel had a right to make such comment. We have examined the record carefully, and find no error. The judgment is therefore affirmed.
Affirmed.